Citation Nr: 0741016	
Decision Date: 12/31/07    Archive Date: 01/03/08

DOCKET NO.  06-11 125A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as due to herbicide exposure.

2.  Entitlement to service connection for recurrent 
dermatitis, to include as due to herbicide exposure.

3.  Entitlement to service connection for glaucoma, to 
include as due to herbicide exposure.

4.  Entitlement to service connection for alopecia, to 
include as due to herbicide exposure.

5.  Entitlement to service connection for multiple benign 
nevi, to include as due to herbicide exposure.

6.  Entitlement to service connection for insomnia, to 
include as due to herbicide exposure.

REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1968.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the benefits sought on appeal.  In 
June 2007, the veteran testified before the undersigned 
Acting Veterans Law Judge at a travel board hearing held at 
the RO.  A copy of the transcript has been associated with 
the claims file.


FINDINGS OF FACT

1.  The veteran's hypertension first manifested many years 
after his separation from service and is unrelated to his 
service or to any incident therein.

2.  The veteran's recurrent dermatitis first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein.

3.  The veteran's current glaucoma disability first 
manifested many years after his separation from service and 
is unrelated to his service or to any incident therein.

4.  The veteran's current alopecia disability first 
manifested many years after his separation from service and 
is unrelated to his service or to any incident therein.

5.  The veteran's benign multiple nevi first manifested many 
years after his separation from service and are unrelated to 
his service or to any incident therein.
.
6.  The veteran's current insomnia disability first 
manifested many years after his separation from service and 
is unrelated to his service or to any incident therein.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by his active service, nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

2.  The veteran's recurrent dermatitis was not incurred in or 
aggravated by his active service; nor may it be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1116, 
1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2007).

3.  The veteran's glaucoma was not incurred in or aggravated 
by his active service; nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 1116 1133, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

4.  The veteran's alopecia was not incurred in or aggravated 
by his active service; nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 11161133, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

5.  The veteran's claimed multiple benign nevi were not 
incurred in or aggravated by his active service; nor may they 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1133, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007).

6.  The veteran's insomnia was not incurred in or aggravated 
by his active service; nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1112, 11161133, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In May 2005, the RO provided Pelegrini-compliant notice to 
the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the veteran's possession.  

The RO has also, in an December 2006 letter, provided the 
requisite notification regarding disability ratings and 
effective dates of any award.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Although this notice was 
not provided before the initial adjudication of these claims, 
service connection is being denied for each claim, and as 
such any question as to the appropriate disability rating or 
effective date is moot. 

All relevant, identified, and available evidence has been 
obtained, and the appellant has not referred to any 
additional, unobtained, relevant, available evidence.  In 
December 2007, the veteran submitted duplicate copies of 
medical records already on file.  He waived his right to have 
his case remanded to the agency of original jurisdiction for 
review of the evidence he was submitting.  See 38 C.F.R. 
§ 20.1304.  Accordingly, the Board will proceed with the 
adjudication of this case. Additionally, VA has provided the 
veteran an examination with regard to the claims.

VA has thus satisfied both the notice and duty to assist 
provisions of the law and adjudication of the appeal at this 
point will not prejudice the veteran.


Service Connection

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304.  Certain chronic diseases, 
including hypertension, may be presumed to have incurred 
during service if they become disabling to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The veteran's main contention is that he suffers from 
hypertension, recurrent dermatitis, glaucoma, alopecia, 
multiple benign nevi, and insomnia due to an exposure to 
herbicides while in service.

In this regard, it is noted that if a veteran was exposed to 
a herbicide agent during active military, naval, or air 
service, certain diseases shall be service connected if the 
requirements of 38 U.S.C.A. § 1116 of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied. 38 C.F.R. § 3.309(e) 
(2006).  A "veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975 shall be presumed to have been exposed during such 
service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2006); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).

The diseases alluded to above include chloracne or other 
acneform diseases consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e) (2006). 

The Board points out that even if the veteran's disease is 
not subject to the presumption, he is not precluded from 
establishing direct service connection.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

As noted, the veteran contends that he suffers from 
hypertension, recurrent dermatitis, glaucoma, alopecia, 
multiple benign nevi, and insomnia due to an exposure to 
herbicide in service.  The veteran's period of active duty 
from September 1965 to September 1968, included service in 
Vietnam during the applicable period.  Thus, the veteran in 
this case will be afforded the presumption of exposure to 
Agent Orange during his service in Vietnam.  However, none of 
the claimed conditions are presumptive disabilities based on 
exposure to herbicides.  Therefore, service connection for 
hypertension, recurrent dermatitis, glaucoma, alopecia, 
multiple benign nevi, and insomnia due to exposure to Agent 
Orange is not warranted.  See 38 C.F.R. § 3.309(e).

Having determined that the veteran is not entitled to 
presumptive service connection due to herbicide exposure, the 
Board must now evaluate whether the veteran is entitled to 
service connection on a direct basis.  See Combee, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veteran's Dioxin and 
Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, 98 Stat. 2724, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation).

In the alternative, the veteran and his representative 
contend that his hypertension, recurrent dermatitis, 
glaucoma, alopecia, multiple benign nevi, and insomnia 
developed secondary to his hypertension.  Establishing 
service connection on a secondary basis essentially requires 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either caused 
or aggravated by a service- connected disability.  38 C.F.R. 
§§ 3.303, 3.310.


1.  Hypertension

For VA rating purposes, "hypertension" means that diastolic 
blood pressure is predominately 90 mm. or greater; "isolated 
systolic hypertension" means that the systolic blood 
pressure is predominately 160 mm. or greater with a diastolic 
blood pressure of less than 9 mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7101, Note 1 (2006).  Hypertension or 
isolated systolic hypertension must be confirmed by readings 
taken two or more times on at least three different days.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

The veteran's service medical records are silent for 
findings, complaints, symptoms, or diagnoses of hypertension.  
Upon entrance in September 1965, his blood pressure reading 
was 138/88.  On examination in August 1968, his blood 
pressure reading was 138/86.  As the veteran's service 
medical records are negative for a diagnosis of hypertension 
and treatment of the same, the Board finds that the weight of 
the evidence does not establish chronicity of hypertension in 
this case.  38 C.F.R. § 3.303.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  
38 C.F.R. § 3.303(b).  While the veteran testified that his 
hypertension was discovered as a result of a blood test for a 
marriage license in 1969, the first post-service medical 
record of treatment which evidences hypertension is a 
February 1989 private medical record which shows a blood 
pressure reading of 184/108.  In June 1989, blood pressure 
readings ranged from 140/80 to 156/98.  The record shows high 
blood pressure readings of 162/94 in June 1999, 180/100 in 
September 1999, 184/90 in July 2003, and 172/90 in June 2005.  
The record reflects intermittent high blood pressure 
readings, but does not support a finding of chronic blood 
pressure over a sustained period of time.  In addition, at no 
time did any treating provider relate the veteran's 
hypertension to his period of active service.

The veteran testified during the June 2007 travel board 
hearing that he first learned that he had hypertension as a 
result of a blood test in 1969.  He also testified that a 
physician diagnosed hypertension in 1969, but the medical 
records are unavailable as the physician has since deceased.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current conditions.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. 
Cir. 1997);  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current hypertension.  In addition, there is no 
competent medical evidence that reflects a diagnosis of 
hypertension within one year of separation, so presumptive 
service connection for hypertension is not warranted.  
38 C.F.R. § 3.307, 3.309 (2007).

The veteran contends that his current hypertension is related 
to his active service.  However, as a layperson he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d 1434 (Fed 
Cir. 1998), citing Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465, 469 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Here, the evidence does not show continuity of symptoms after 
discharge.  The first post-service medical evidence of the 
veteran's hypertension is in February 1989, many years after 
his separation from service.  In view of the lengthy period 
without a diagnosis or medical evidence of hypertension, 
there is no evidence of continuity and this weighs heavily 
against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's 
hypertension developed in service or within one year after 
separation from service.  Therefore, the Board concludes that 
the hypertension was not incurred in or aggravated in service 
or manifested to a compensable degree within one year after 
separation from service.  As the preponderance of evidence is 
against the claim for service connection, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.


2.  Recurrent Dermatitis and Multiple Benign Nevi

The veteran's service medical records are silent for 
findings, complaints, symptoms, or diagnoses attributable to 
recurrent dermatitis or multiple benign nevi.

The first post-service medical record that shows treatment of 
a dermatologic condition is a February 1992 private treatment 
report which shows a diagnosis of atopic dermatitis.  In 
August 1994, a rash was found on his hands and legs; there 
was a scaly rash on his dorsum and small plaques on his 
thighs.  The condition was diagnosed as eczema.  In January 
1995 there was a macular rash on his upper lip and in 
September 1995, there was a flaky rash over skin and neck; 
the condition was diagnosed as atopic dermatitis.  In 
November 1996, areas of alopecia were found on his chin and 
scalp.  In June 1999, numerous flat round lesions scattered 
over his body were diagnosed as seborrheic keratoses.  In 
January 2001 he was treated for a scaly macular rash on his 
nose.  In October 2000, he was diagnosed as having seborrheic 
keratoses.  In October 2002, he was treated for multiple 
areas of papular rash of the hands and feet diagnosed as 
atopic dermatitis.  Treatment records dated in September 2003 
show treatment for a recent onset of acute urticaria, chronic 
angioedema of unknown cause, and complete alopecia.  In June 
2003, swelling of the upper lips was diagnosed as angioedema 
due to a reaction from medication.  

The report of a March 2005 examination notes an assessment of 
recurrent dermatitis and multiple benign nevi.  There is, 
however, no opinion recorded regarding a relationship between 
these disorders and service.  

In June 2007, the veteran testified that he was first 
diagnosed with dermatitis six or seven years ago.  He further 
testified that he did not have acne in service and that no 
one related any acne to his service.

In this case, while current diagnoses of dermatitis or 
multiple benign nevi are of record, at no time did any 
treating provider relate these skin disorders or any of the 
veteran's other dermatologic conditions (noted above) to his 
period of active service.  As such, the Board finds that 
these claims must be denied.

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues. See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

As the preponderance of evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.


3.  Glaucoma

The veteran's service medical records are silent for 
findings, complaints, symptoms, or a diagnosis of glaucoma.  
Upon entrance in September 1965, distant vision was 20/20.  
On examination in August 1968, his vision remained unchanged.  
As the veteran's service medical records are negative for a 
diagnosis of glaucoma and treatment of the same, the Board 
finds that the weight of the evidence is does not establish 
chronicity of glaucoma in this case.  38 C.F.R. § 3.303.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  
38 C.F.R. § 3.303(b).  The first post-service medical record 
of treatment related to glaucoma is a May 1997 private 
treatment report in which the physician stated that he would 
classify the veteran as a glaucoma suspect based on his 
elevated pressures and enlarged cups.  The diagnosis was 
glaucoma suspect.  A November 2003 treatment record shows a 
diagnosis of glaucoma.  In November 2004 it was determined 
that his glaucoma was under control.  Recent examination in 
May 2006 reflects that examination showed glaucomatous 
cupping.  A March 2007 report shows that his glaucoma is 
well-controlled.  However, at no time did any treating 
provider relate the veteran's glaucoma to his active service.
In June 2007, the veteran testified that he was first 
diagnosed with glaucoma about six or seven years ago.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In this case, the Board finds that the evidence is 
against a finding of a nexus between military service and the 
veteran's current glaucoma.

The veteran contends that his current glaucoma is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d 1434 (Fed 
Cir. 1998), citing Espiritu, 2 Vet. App. 482 (1992).  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).

Here, the evidence does not show continuity of symptoms after 
discharge.  The first post-service medical evidence of the 
veteran's glaucoma is many years after his separation from 
service.  In view of the lengthy period without a diagnosis 
or medical evidence of glaucoma, there is no evidence of 
continuity and this weighs heavily against the claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's glaucoma 
developed in service.  Therefore, the Board concludes that 
the glaucoma were not incurred in or aggravated by service.  
As the preponderance of the evidence is against the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



4.  Alopecia

The veteran's service medical records are silent for 
findings, complaints, symptoms, or a diagnosis of alopecia.  
As the veteran's service medical records are negative for a 
diagnosis of alopecia insomnia or treatment of the same, the 
Board finds that the weight of the evidence is does not 
establish chronicity of alopecia in this case.  38 C.F.R. 
§ 3.303.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  
38 C.F.R. § 3.303(b).  The first post-service medical record 
of treatment related to alopecia is a November 1996 private 
treatment report which notes areas of alopecia on his chin 
and scalp.  In March 2005, examination revealed near complete 
alopecia, which the veteran reported occurred after Agent 
Orange exposure.  However, at no time did any treating 
provider relate the veteran's alopecia to his active service.

In June 2007, the veteran testified that alopecia was first 
diagnosed six or seven years ago.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Rabideau, 2 Vet. App. 141, 143 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current alopecia.

The veteran contends that his current alopecia is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain, 11 Vet. 
App. 124, 127 (1998); Routen, 142 F.3d 1434 (Fed Cir. 1998), 
citing Espiritu, 2 Vet. App. 482 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno, 6 Vet. App. 465, 469 
(1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Here, the evidence does not show continuity of symptoms after 
discharge.  The first post-service medical evidence of the 
veteran's alopecia is many years after his separation from 
service.  In view of the lengthy period without a diagnosis 
or medical evidence of alopecia, there is no evidence of 
continuity and this weighs heavily against the claim.  
Maxson, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's alopecia 
developed in service.  Therefore, the Board concludes that 
the alopecia was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


5.  Insomnia

The veteran's service medical records are silent for 
findings, complaints, symptoms, or a diagnosis of insomnia. 
As the veteran's service medical records are negative for a 
diagnosis of insomnia or treatment of the same, the Board 
finds that the weight of the evidence is does not establish 
chronicity of insomnia in this case.  38 C.F.R. § 3.303.

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection.  
38 C.F.R. § 3.303(b).  The first post-service medical record 
of treatment related to insomnia is in an August 2004 private 
treatment report which shows a diagnosis of chronic insomnia 
at which time he was given a prescription for Trazodone which 
reportedly did not help.  In June 2005, the condition was 
diagnosed as history of chronic insomnia, unchanged.  
However, at no time did any treating provider relate the 
veteran's alopecia to his active service.

In June 2007, the veteran testified that his treating 
physician reported that his insomnia might be stress-related.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Rabideau, 2 Vet. App. 141, 143 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current insomnia.

The veteran contends that his current insomnia is related to 
his active service.  However, as a layperson, he is not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain, 11 Vet. 
App. 124, 127 (1998); Routen, 142 F.3d 1434 (Fed Cir. 1998), 
citing Espiritu, 2 Vet. App. 482 (1992).  The Board 
acknowledges that the veteran is competent to give evidence 
about what he experienced.  Layno v. Brown, 6 Vet. App. 465, 
469 (1994).  Competency must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Here, the evidence does not show continuity of symptoms after 
discharge.  The first post-service medical evidence of the 
veteran's insomnia is many years after separation from 
service.  In view of the lengthy period without a diagnosis 
or medical evidence of insomnia, there is no evidence of 
continuity and this weighs heavily against the claim.  
Maxson, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's insomnia 
developed in service.  Therefore, the Board concludes that 
the insomnia was not incurred in or aggravated by service.  
As the preponderance of the evidence is against the benefit-
of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).



ORDER

Service connection for hypertension is denied.

Service connection for recurrent dermatitis is denied.

Service connection for glaucoma is denied.

Service connection for alopecia is denied.

Service connection for multiple benign nevi is denied.

Service connection for insomnia is denied.


____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


